Title: John Adams to Abigail Adams, 1 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 1. 1797
          
          I wish the new Year may be the happiest of your Life. Last Night I had a Visit from Dr Rush, whose Tongue ran for an hour.— So many Compliments, so many old Anecdotes. To be Sure, My Election he Said, he had vast pleasure in assuring me Since it had been made certain had given vast Satisfaction in this City and State. Even those who had voted for another had a great Affection for me. Mr Smilie himself had told him this very day that he had an affection for me. He met Mr Madison in the Street and ask’d him if he thought Mr Jefferson would accept the Vice Presidency. Mr Madison answered there was no doubt of that. Dr Rush replied that he had heard some of his Friends doubt it. Mr Madison took from his Pocket a Letter from Mr Jefferson himself and gave it to the Dr to read. In it he tells Mr Madison that he had been told there was a Possibility of a Tye between Mr Adams and himself. If this should happen says he, I beg of you, to Use all your Influence to procure for me the Second Place, for Mr Adams’s Services have been longer more constant and more important than mine, and Something more in the complimentary strain about Qualifications &c
          The Dr then ran on with his Compliments to me and Sarcasms upon W.— This Country would rise in the Estimation of the World and of all Europe, from the 4th. day of March next &c &c &c
          It hurt me to hear this— But his old Griefs and Prejudices Still hang about him. He got disaffected to Washington during the War.
          He has conversed with Dr Edwards and Edwards has told him that Washingtons Character is wholly prostrate in France—that Mr Monroe has been very active and industrious in behalf of his Country. that when his Letters come to be published, they will do him great honour &c. I heard all this with perfect Composure— I only asked if Dr. Edwards had not been Speculating in french revolutionary funds? Oh no was his answer—he believed not. He confessed he had never read the Treaty with England nor one thing in favour of it or against it. he knew not whether it was a good or a bad one. He only disliked the Secrecy with which it was formed negotiated, and ratified—
          All this Chaos, I heard in silence, lamenting to see that the Southern Politicians had got so fast hold of him, he knew not why.
          With regard to my Election he had taken no Part. he had been

neutral— But he had made it a Rule, whenever either Jefferson or myself had been traduced in his Company to vindicate Us both.
          Jefferson and I should go on affectionately together and all would be well— I should Settle all disputes with the French well enough.— These are confidential Communications.
          I have recd no Letter from you the Week past. What Say you to coming along to Eastchester in February and joining me in March.? I cant live without you very well till next July.
          I am most tenderly
          
            J. A
          
        